Citation Nr: 9934281	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-20 180	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to February 7, 1992 
for service-connected drug and alcohol abuse, secondary to 
service-connected post-traumatic stress disorder (PTSD), 
based on clear and unmistakable error in a rating decision 
dated February 3, 1986.

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1964 through August 1968.

2.	On November 8, 1999 the Board was notified by the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas, that the veteran died on 
August [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).




ORDER

The appeal is dismissed.




		
      HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

